TDCJ Offender Details . _ Page 1 of 2

35,545 ’Ol

FEXAS QEEAR-,;M o_

   

ENT O.F CRIMINAL JUS'§|,CE.

Offender lnformatioh Details

S|D Number: 07618170
TDCJ Number: 01944024
Name: WH|BBEY,DW|GHT ANTHONY
Race,: ‘ B

Gender: l\ll

DOB: 1958-03-21
Maximum Sentence Date: 2034-04-l3
Current Faci|ity: COFFlELD
Projected Re|ease Date: l 2022-05-25
Paro|e E|igibi|ity Date: 2016-05-24
Offender Visitation E|igib|e: §

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, famin members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

scheduled Release Date: Offender is not scheduled for release at this time.
scheduled Release Type: Wi|| be determined When release date is scheduled
scheduled Release l_ccatich: Wi|| be determined When release date is scheduled.

 

q Pawle:Révli_ew:wf¢rrrafion:;.;..,

 

Offense History:

 

Sentence
Date

Offense
Date

Case Sentence (YY-lllllVl-

Offense NO_ DD)

County

 

 

 

http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=0761 81 70 7/7/2015